Title: John Quincy Adams to Thomas Boylston Adams, 18 April 1794
From: Adams, John Quincy
To: Adams, Thomas Boylston


          
            My dear Brother.
            Boston April 18. 1794.
          
          Mr: Newcomb has executed a power of Attorney, authorising you to receive his interest due. I herewith enclose it.— You mention in your Letter to your mother, that you expect to leave Philadelphia the 28th: of this month. But not where you purpose to go. I should be glad to hear from you once in a while. I think you are now in my debt upon the score of our correspondence.
          War—seems to be now the danger that most imminently besets us. What will be the consequences, if we should get involved in it, is

beyond the reach of calculation. The oppression which our commerce has suffered from privateers and privateering judges, is scarcely tolerable, and there is so much weakness, so much folly and so much wickedness in active exertion to foment every particle of our irritation, that it is hardly possible we should continue much longer at peace, if the War in Europe should not terminate.
          Leonard White went on to Philadelphia, by the last stage—probably you will see him— “There swims no goose so grey &c” His taste is not the worse for being singular. You and I perhaps may go further and fare worse, though I have made up my mind tolerably well to the life of a bachelor. There is so much slavery in marriage, even at its best Estate, that it cannot be satisfactory, to one whose existence is liberty.— I fear I should make an inattentive, if not a neglecting husband, and mean to avoid the sin by denying to myself the happiness of the State.— As an observer however I should be much gratified with a sight of the meeting between those two Lovers.— Their enjoyment I think must be overpowering.
          Affectionately your brother
          
            John Q. Adams.
          
        